TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00141-CV



Blackmon-Mooring Steamatic, Inc., Appellant

 
v.


Paula J. Wood, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT 
NO. GN300672, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING




O R D E R

PER CURIAM


	On March 11, 2004, appellant Blackmon-Mooring Steamatic, Inc. filed an emergency
motion to stay proceedings pending motion for interlocutory appeal.  Appellant, defendant below,
seeks to stay a trial in the district court, set for April 12, in cause number GN300672, styled: Paula
J. Wood v. Steamatic of Austin, Inc. d/b/a Blackmon-Mooring Steamatic, pending its interlocutory
appeal of an arbitration issue.  
	Having considered appellant's motion and appellee's response, the Court overrules
the emergency motion to stay proceedings pending motion for interlocutory appeal.
	It is ordered March 18, 2004.
Before Chief Justice Law, Justices Kidd and B.A. Smith